Citation Nr: 0814107	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  96-03 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a sleep disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1991 to December 1993.  This matter was originally 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 1994 decision by the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 1997, the Board issued a decision which, in 
pertinent part, denied the claim of service connection for a 
sleep disorder.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In December 1998, the Court vacated the Board's 
decision as to that issue and remanded the issue to the Board 
for further action consistent with a Joint Motion for Remand 
(Joint Motion) by the parties.  Thereafter, in July 1999, 
December 2000, August 2004 and September 2006, the matter on 
appeal was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on her part is required.


REMAND

The veteran claims that she currently has a sleep disorder 
that is related to her military service.

By a November 1997 decision the Board denied service 
connection for a sleep disorder.  The Board noted that there 
were no objective findings of a sleep disorder diagnosis 
during the veteran's period of active duty.  The Board also 
found that although sleep difficulty was reported on VA 
psychiatric examination in January 1994, the Axis I diagnosis 
of a sleep disorder was considered to be part of the Axis I 
diagnoses of post-traumatic stress disorder (PTSD) and major 
depression, and was not shown to be related to the veteran's 
period of active duty.

In the Joint Motion endorsed by the Court's December 1998 
Order, it was agreed that the Board's conclusion that the 
veteran's sleep disorder was part of the Axis I diagnosis of 
PTSD and major depression and not related to the veteran's 
period of active duty was not adequately supported by the 
evidence of record.  It was noted that on VA psychiatric 
examination in January 1994, four different Axis I disorders, 
including a sleep disorder were diagnosed.  In view of these 
circumstances, the parties agreed that the Board reached a 
medical conclusion that was not supported by independent 
medical evidence.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  It was further noted that the Board's decision 
lacked any discussion of the etiological factors listed by 
the VA examiner on Axis IV.

Thereafter, the veteran underwent additional VA examinations.  
Most recently, a March 2005 VA respiratory examiner found 
that the veteran's sleep disorder is not organic in nature; 
rather, the sleep disorder is of a psychiatric nature 
(specifically, due to PTSD) and is of service onset.  The 
basis for this opinion is unclear, inasmuch as the record 
does not show that the veteran was exposed to a stressor 
event during service (and service connection for PTSD has 
been denied).  Consequently, clarification of the opinion 
should have been sought, but was not.  Hence, the Board 
remanded the matter again, for such clarification.  
Specifically, the RO was directed to arrange for the veteran 
to be examined by a psychiatrist to determine whether she 
currently has a sleep disorder which is of service onset.  As 
the March 2005 VA examiner related the claimed sleep disorder 
to a diagnosis of PTSD, the RO was to advise the examiner of 
its findings regarding stressor events in service.  The 
examiner was to opine as to the likelihood that the veteran 
has a sleep disorder which is of service onset.  All findings 
and conclusions were to be reported in detail, and the report 
was to include an explanation of the rationale for all 
opinions given.  If the opinion was (as on March 2005 VA 
examination) that the veteran has a sleep disorder that is 
psychiatric in nature and due to PTSD, the examiner was to 
identify the verified stressor in service on which the 
diagnosis of PTSD is based.  The examiner was to comment on 
(reconcile the opinions given with) the opinions provided by 
the January 1994, February 2000, November 2003 and March 2005 
VA examiners.  Thereafter, an October 2006 VA psychiatric 
examiner opined that the veteran met the DSM-IV criteria for 
PTSD secondary to military sexual assault.  In a March 2007 
addendum, the VA examiner opined that the veteran's sleep 
disorder appears to be part of her PTSD.  Notably, it does 
not appear that the RO advised the examiner that the record 
does not show that the veteran was exposed to a stressor 
event during service or that service connection for PTSD has 
been denied).  Moreover, the VA examiner did not identify any 
corroborated stressor in service on which the diagnosis of 
PTSD is based.

Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.

The Board recognizes that this case was remanded on four 
prior occasions, and sincerely regrets the further delay.  
However, the Court routinely vacates Board decisions in 
situations where the Board fails to ensure compliance with 
remand instructions and, as noted above, this case is before 
the Board on remand by the Court.  Because the medical 
evidence presented is not adequate for proper consideration 
of the claim/appeal and because of the RO's failure to follow 
the Board's directives in the September 2006 remand, the case 
is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be examined by a psychiatrist to 
determine whether she currently has a 
sleep disorder which is of service onset.  
The veteran's claims folder, to include a 
copy of this remand, must be available to, 
and reviewed by the examiner in 
conjunction with the examination.  

As the March 2005 and October 2006 VA 
examiners related the claimed sleep 
disorder to a diagnosis of PTSD, the RO 
must advise the examiner of its findings 
regarding stressor events in service.  

A detailed history of pertinent symptoms 
should be obtained from the veteran, and 
any indicated tests or studies should be 
completed and the results reviewed by the 
examiner prior to the final opinion.  The 
examiner should opine as to the likelihood 
that the veteran has a sleep disorder 
which is of service onset.  All findings 
and conclusions should be reported in 
detail, and the report must include an 
explanation of the rationale for all 
opinions given. 

If the opinion is (as on March 2005 and 
October 2006 VA examinations) that the 
veteran has a sleep disorder that is 
psychiatric in nature and due to PTSD, the 
examiner must identify the corroborated 
stressor in service on which the diagnosis 
of PTSD is based.  The examiner must 
comment on (reconcile the opinions given 
with) the opinions provided by the January 
1994, February 2000, November 2003, March 
2005 and October 2006 VA examiners.

2.  The RO should ensure that the 
development sought above is completed (and 
arrange for any further development that 
might be suggested by the results of that 
ordered above).  See Stegall, supra.

3.  Then the RO should readjudicate the 
claim of service connection for a sleep 
disorder.  If it remains denied, the 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

